Name: Decision of the EEA Joint Committee No 39/96 of 5 July 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural activity;  consumption;  health;  European construction
 Date Published: 1996-11-14

 14.11.1996 EN Official Journal of the European Communities L 291/36 DECISION OF THE EEA JOINT COMMITTEE No 39/96 of 5 July 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was amended by Decision of the EEA Joint Committee No 32/96 of 5 June 1996 (1); Whereas Commission Decision 95/274/EC of 10 July 1995 amending Decision 91/516/EEC establishing a list of ingredients whose use is prohibited in compound feedingstuffs (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 4a (Commission Decision 91/516/EEC) in Chapter II of Annex I to the Agreement:  395 D 0274: Commission Decision 95/274/EC of 10 July 1995 (OJ No L 167, 18. 7. 1995, p. 24). Article 2 The texts of Decision 95/274/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 September 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 July 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 237, 19. 9. 1996, p. 43. (2) OJ No L 167, 18. 7. 1995, p. 24.